J-S32002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
      Appellee

                    v.

RAYMONT WALKER,

      Appellant                                     No. 2019 WDA 2013


            Appeal from the Order Entered November 25, 2013
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0006204-2007


BEFORE: SHOGAN, OLSON, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED APRIL 15, 2016

      This matter is before this panel after remand from the Supreme Court

of Pennsylvania.   On February 24, 2016, the Pennsylvania Supreme Court

granted the petition for allowance of appeal filed by Appellant, Raymont

Walker, vacated this Court’s July 24, 2015 order affirming the dismissal of

Appellant’s petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546, and remanded the case to our Court for further

proceedings consistent with the United States Supreme Court’s decision in

Montgomery v. Louisiana, __ U.S. __, 136 S.Ct. 718 (2016).                After

careful review, we reverse the PCRA court’s order dismissing Appellant’s

PCRA petition, vacate Appellant’s judgment of sentence, and remand for

resentencing.
J-S32002-15


        Appellant was convicted by a jury of one count each of first-degree

murder, criminal attempt (homicide), possession of a firearm by a minor,

criminal conspiracy, and two counts of aggravated assault.        Appellant was

fifteen years old at the time he committed the crimes.           The trial court

imposed a mandatory sentence of life imprisonment without the possibility of

parole for first-degree murder, a consecutive prison term of ten to twenty

years for criminal attempt (homicide), and a consecutive prison term of

thirty to sixty months for aggravated assault.      The trial court imposed no

further sentence for the remaining convictions.        This Court affirmed the

judgment of sentence on April 30, 2012. Commonwealth v. Walker, 1667

WDA 2010, 48 A.3d 490 (Pa. Super. 2012) (unpublished memorandum).

        Appellant filed a timely pro se PCRA petition on July 30, 2012, alleging,

inter alia, that he was entitled to relief pursuant to the United States

Supreme Court’s decision in Miller v. Alabama, __ U.S. __, 132 S.Ct. 2455

(2012), which held that mandatory life sentences for juvenile offenders were

unconstitutional. Appointed counsel filed an amended petition on January 7,

2013.     The PCRA court held a hearing on May 31, 2013, and denied the

petition for post-conviction relief on November 25, 2013. Appellant filed a

timely notice of appeal to this Court on December 20, 2013, and we affirmed

the dismissal of the PCRA petition on July 24, 2015.        Commonwealth v.

Walker, 2019 WDA 2013, 125 A.3d 460 (Pa. Super. filed July 24, 2015)

(unpublished memorandum).



                                       -2-
J-S32002-15


      Appellant filed a petition for allowance of appeal with our Supreme

Court on July 29, 2015. While that petition was pending, the United States

Supreme Court filed its opinion in Montgomery on January 25, 2016. In

Montgomery, the       United States Supreme       Court held that Miller’s

prohibition of mandatory life sentences without the possibility of parole for

juvenile offenders was a new substantive rule that must be applied

retroactively in cases on collateral review in state courts.   Montgomery,

136 S.Ct. at 732.    Accordingly, on February 24, 2016, the Pennsylvania

Supreme Court granted Appellant’s petition for allowance of appeal, vacated

our July 24, 2015 decision, and remanded the appeal from the denial of

PCRA relief to this Court. Commonwealth v. Walker, 299 WAL 2015 (Pa.

filed February 24, 2016).

      We conclude that Appellant is entitled to resentencing in light of

Miller, Montgomery, and Commonwealth v. Secreti, ___ A.3d ___, 2016

PA Super 28 (Pa. Super. 2016) (holding Miller is retroactive for purposes of

collateral review as of its filing date of June 25, 2012, and the appellant was

entitled to a new sentencing hearing in accordance with the dictates of our

Supreme Court’s decision in Commonwealth v. Batts, 66 A.3d 286 (Pa.

2013)).   Thus, we reverse the PCRA court’s November 25, 2013 order

dismissing Appellant’s PCRA petition, vacate Appellant’s judgment of

sentence, and remand for resentencing in accordance with Miller and Batts.




                                     -3-
J-S32002-15


On remand, the trial court shall, at a minimum, take into consideration the

following factors:

      [Appellant’s] age at the time of the offense, his diminished
      culpability and capacity for change, the circumstances of the
      crime, the extent of his participation in the crime, his family,
      home and neighborhood environment, his emotional maturity
      and development, the extent that familial and/or peer pressure
      may have affected him, his past exposure to violence, his drug
      and alcohol history, his ability to deal with the police, his
      capacity to assist his attorney, his mental health history, and his
      potential for rehabilitation.

Batts, 66 A.3d at 297 (quotation marks and citation omitted).

      Order reversed. Judgment of sentence vacated. Case remanded for

resentencing. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/15/2016




                                     -4-